DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 08/28/2020. Claims 47-52, 54, 56, 58-59 and 61-70 are pending and examined below. 
 
Claim Objections
Claim 48-52, 54, 56, 58-59, and 62-65 objected to because of the following informalities:  
Regarding claims 48-52, 54, 56, 58-59, and 62-65 the limitation “A device of claim…” should be changed to “The device of claim…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61, 66, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 61, the claim recites the limitation “A device for monitoring a physiological parameter according to claim 47, the device being adapted to be adhered to the skin of a subject for the physiological parameter monitoring; the device comprising: a substrate; and circuitry for reducing errors caused by ambient light using a correlated double sampling technique; comprising: one or more light sensors; one or more light sources or LEDs for one or more wavelengths, the one or more light sources being peripherally disposed relative to the sensors; a barrier wall disposed between the one or more light sensors and the one or more light sources or LEDs; first and second switches and; first and second capacitors, wherein the first capacitor is in series with the light sensor, and the second capacitor is in parallel with the output, and the first and second switches are disposed between the output and ground to alternatively provide output or shunt to ground”. However, claim 47 the claim upon which claim 61 depends, already recites light sensors, light sources, and a barrier wall. Further claim 61 recites “a device for monitoring a physiological parameter” which is different from claim 47 which only recites “a device”. It is unclear as to whether the Applicant actually meant for claim 61 to depend on claim 47 or if Applicant meant for claim 61 to be an independent claim. As such the claim is indefinite. For the purposes of this examination, Examiner understands claim 61 to have depended on claim 47. 
Regarding claim 66, the claim recites the limitation “A method according to claim 47 of measuring oxygen saturation in an individual, the method comprising the steps of: measuring an electrocardiogram signal over multiple heart beats; measuring one or more pulse oximetry signals over multiple heart beats such that the electrocardiogram signal and the one or more pulse oximetry signals are in time concordance over one or more heart beats; comparing a portion of the electrocardiogram signal and the one or more pulse oximetry signals in time concordance over one or more heart beats to determine a constant component and a primary periodic component of each of the one or more pulse oximetry signals; and determining oxygen saturation from the constant components and primary periodic components of the one or more pulse oximetry signals”. However, claim 47, the claim upon which claim 66 is dependent on, does not explicitly teach measuring an oxygen saturation of an individual. Further claim 47 does not recite any structural limitation that would allow a user to measure an electrocardiogram signal, and thus compare the electrocardiogram signal to an oxygen saturation measurement. As such the claim is indefinite. For the purposes of this examination, Examiner understands claim 66 to have depended on claim 61. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-52, 54, 56, 58-59, 61, 63-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180177459 A1 (hereinafter referred to as “Eletr”) in view of US 20080101064 A1 (hereinafter referred to as “Draganov”).
Regarding claims 47, 49, 50, 51, 52, and 54, Eletr, a health monitoring systems and methods, teaches a device for health monitoring (abstract) comprising:
a photoplethysmography (PPG) unit (paragraphs [0105]-[0108]) comprising:
a barrier wall frame (paragraph [0047]-[0052]; Figures 1L-Q);
a light sensor (112; paragraph [0047], [0052]; Figures 1L-Q);
a plurality of light sources providing at least two discrete wavelengths of light (111 emits light in both red and IR wavelength; paragraph [0047]-[0048]; Figures 1L-Q);
an encapsulant (paragraphs [0036]-[0039]);
the barrier wall frame providing structure to support the light sensor and the plurality of light sources, and the encapsulant (paragraph [0047]-[0052]; as shown in Figures 1L-Q);
the barrier wall frame providing a barrier wall disposed between the light sensor and the plurality of light sources or LEDs (paragraph [0047]-[0052]; as shown in Figures 1O-Q); but Eletr does not explicitly teach 
the plurality of light sources arrayed in at least two discrete concentric dispositions or arrays relative to each other; at least two discreet wavelengths of light being disposed each on a discrete one of the at least two discrete concentric dispositions or arrays (claim 49); the at least two discrete concentric dispositions or arrays defining at least one interior array and at least one exterior array, the interior and exterior arrays meeting the concentric disposition, the at least two discrete wavelengths of the light being disposed each on a discrete one of the interior and exterior arrays (claim 50); the interior array having red light wavelength light sources disposed thereon or therein, and the exterior array having a discrete wavelength of light (claim 51); the exterior array having an angle α defining disposition of light sources relative to each other on or in the interior array (claim 52); the angle α being about 45 (claim 54).
However, Draganov, a light emitter and sensor configuration, teaches a plurality of light sources (paragraphs [0081]-[0083]; Figure 5) that emit at least two discreet wavelengths arrayed in a at least two discrete concentric dispositions or arrays relative to each other and a light sensor (412; paragraphs [0081]-[0083]; Figure 5); at least two discreet wavelengths of light being disposed each on a discrete one of the at least two discrete concentric dispositions or arrays (paragraphs [0081]-[0083]; Figure 5); the at least two discrete concentric dispositions or arrays defining at least one interior array and at least one exterior array, the interior and exterior arrays meeting the concentric disposition, the at least two discrete wavelengths of the light being disposed each on a discrete one of the interior and exterior arrays (paragraphs [0081]-[0083]; Figure 5); the interior array having red light wavelength light sources disposed thereon or therein, and the exterior array having a discrete wavelength of light (paragraphs [0081]-[0083]; Figure 5); the exterior array having an angle α defining disposition of light sources relative to each other on or in the interior array (paragraphs [0081]-[0083]; Figure 5); and the angle α being about 45 (paragraphs [0081]-[0083]; Figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eletr, to a emitter sensor configuration such that the light emitters are arranged in two concentric circles around the light sensor, as taught by Draganov, because doing so provides a light emitter configuration that allows for light to be emitted and received by a light sensor. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 48, Eletr, in view of Draganov, teaches the barrier wall frame and encapsulant defining respective light pipes for light emission into the skin and for reflected light returning to the light sensor (claim 5).
Regarding claim 56, Eletr, in view of Draganov, teaches including one or more of:
determining blood oxygenation;
emitting light to the skin of the user by one or both of direct emission or reflection; and,
collecting light by one or both of direct collection or reflection;
the reflection being off the barrier wall or the external barrier wall;
using a device method or system of any of the prior claims and a light pipe having one or more light sources or LEDs and a barrier wall disposed therein;
using two or more of red, infrared (ir), green, or using a weighted combination of two or more wavelengths;
the transmissive material is epoxy;
the barrier walls are one or the other of metal or plastic;
the barrier walls are either or both opaque or diffuse reflective to the one or more wavelengths of light used;
the transmissive material has a substantially flat surface;
a thin adhesive is adhered to the surface of the transmissive material for adhering to the skin;
the thin adhesive has a similar refractive index to the transmissive material; and/or
little or no air gap is presented between the transmissive material and one or more of the skin, the light sources and the sensors (claim 15; as taught by Eletr).
Regarding claim 58, Eletr, in view of Draganov, teaches a device of claim 47 the pulse oximetry sensor and/or light sources or LEDs providing one or more of:
a focused or controlled interrogation of a capillary bed in order to reduce local motion artifact effects; and,
interrogation of a wider area of capillary bed in order to reduce local motion artifact effects (claim 23, claim 30, paragraph [0042]; as taught by Eletr).
Regarding claim 59, Eletr, in view of Draganov, teaches further including one or more of:
having 256 levels of LED light control;
having light control for more efficient control for each physiology to increase efficiency of the device and extend the device wear time;
having light control for different physiologies that require different amounts LED light intensity;
having light control to increase management or usage of LEDs; LED power being one of the largest consumers of battery power in the system, reducing inefficient battery usage and thus decreasing wear time and increasing longevity;
having expanded dynamic range of the signal acquisition circuitry;
reducing signal loss due to saturation or railing of the amplifier for a signal of interest being amplified in or with a presence of motion artifacts signal loss;
using a 24 bit A/D (analog-to-digital) converter the dynamic range of measurement of the increasing approximately by about 60 dB gain (performs a reduction of signal loss due to motion artifacts; paragraph [0042], [0065], [0116]; as taught by Eletr).
Regarding claim 61, Eletr, in view of Draganov, teaches the device being adapted to be adhered to the skin of a subject for the physiological parameter monitoring (claim 31, as taught by Eletr); the device comprising:
a substrate (claim 31, as taught by Eletr); and
circuitry for reducing errors caused by ambient light using a correlated double sampling technique (claim 31, as taught by Eletr); comprising:
one or more light sensors (claim 31, as taught by Eletr);
one or more light sources or LEDs for one or more wavelengths, the one or more light sources being peripherally disposed relative to the sensors (claim 31, as taught by Eletr);
a barrier wall disposed between the one or more light sensors and the one or more light sources or LEDs (claim 31, as taught by Eletr);
first and second switches and (claim 31, as taught by Eletr);
first and second capacitors (claim 31, as taught by Eletr),
wherein the first capacitor is in series with the light sensor, and the second capacitor is in parallel with the output, and the first and second switches are disposed between the output and ground to alternatively provide output or shunt to ground (claim 31, as taught by Eletr).
Regarding claim 63, Eletr, in view of Draganov, teaches the first capacitor is C1, the second capacitor is C2, the first switch is S1, the second switch is S2 (paragraphs [0080]-[0081]; as taught by Eletr) and
when the light sources are turned off, and switch S1 is closed, and switch S2 is open; charge proportional to the noise signal accumulates on C1, and then switch S1 is opened and, then, the voltage on C1 is equal to the noise signal voltage (paragraphs [0080]-[0081]; as taught by Eletr); and,
next, the light signal may be measured; switch S2 is closed, and charge is allowed to flow through C1 and C2 in series; and, then, S2 is opened, and the voltage is held on C2 until the next measurement cycle when the whole process is repeated (paragraphs [0080]-[0081]; as taught by Eletr); and,
if C1 is much larger than C2, nearly all the voltage will appear on C2, and the voltage on C2 will be equal to the noise-free signal (s); or, otherwise, the voltage on C2 will be a linear combination of the previous C2 voltage (p) and the noise-free signal: (C2*s+C1*p)/(C1+C2) (paragraphs [0080]-[0081]; as taught by Eletr).
Regarding claim 64, Eletr, in view of Draganov, teaches the effect is of applying a first-order, low-pass, IIR discrete-time filter to the signal; or,
if this filtering effect is not desired, the voltage on C2 may be discharged to zero before the signal is measured each cycle, the signal being held on C2 is: (C2*s)/(C1+C2) (paragraphs [0080]-[0081]; as taught by Eletr).
Regarding claim 65, Eletr, in view of Draganov, teaches one or more of: a trans-impedance amplifier is used in place of resistor R, a phototransistor in place of the light sensor, and FETs in place of the first and second switches; or the output may be followed by one or more of additional buffering, amplification, filtering and processing stages (paragraph [0082]; as taught by Eletr).
Regarding claim 66, Eletr, in view Draganov, teaches the method comprising the steps of:
measuring an electrocardiogram signal over multiple heart beats (paragraph [0103]; as taught by Eletr);
measuring one or more pulse oximetry signals over multiple heart beats such that the electrocardiogram signal and the one or more pulse oximetry signals are in time concordance over one or more heart beats (paragraph [0103]; as taught by Eletr);
comparing a portion of the electrocardiogram signal and the one or more pulse oximetry signals in time concordance over one or more heart beats to determine a constant component and a primary periodic component of each of the one or more pulse oximetry signals (paragraph [0103]; as taught by Eletr); and
determining oxygen saturation from the constant components and primary periodic components of the one or more pulse oximetry signals (paragraph [0103]; as taught by Eletr).
Regarding claim 67, Eletr, in view of Draganov, teaches said pulse oximetry signals include a reflective infrared signal and a reflective red light signal (paragraph [0103]; as taught by Eletr).
Regarding claim 68, Eletr, in view of Draganov, teaches said comparing includes defining intervals of said pulse oximetry signal based on characteristics of said electrocardiogram signal and averaging values of said pulse oximetry signal over a plurality of such intervals (paragraph [0104]; as taught by Eletr).
Regarding claim 69, Eletr, in view of Draganov, teaches said constant components and said primary periodic components of said pulse oximetry signals are determined from said average values (paragraph [0103]; Eletr).
Regarding claim 70, Eletr, in view of Draganov, teaches said electrocardiogram signal includes an R wave signal each with a peak value in each of said heart beats and said intervals are determined with respect to the peak values of the R wave signals (paragraph [0120]; as taught by Eletr).

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eletr, in view of Draganov, as applied to claim 61 above, and further in view of US 20150094552 A1 (hereinafter referred to as “Golda”).
Eletr, in view of Draganov, teaches claim 61 as discussed above.
Regarding claim 62, Eletr, in view of Draganov, does not explicitly teach further including a resistor in parallel with the other circuit elements.
However, Golda, a health monitoring device and method, teaches further including a resistor in parallel with the other circuit elements (claim 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eletr, in view of Draganov, to have resistors in parallel, as taught by Golda, because if any fault happened to the circuit, then the current is able to pass through the circuit through different paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791